IN THE COURT OF CRIMINAL APPEALS
OF TEXAS

 



NO. AP-76,876


EX PARTE SHAD ST. IVES COLEMAN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 05-1254-K277A IN THE 277TH DISTRICT COURT

FROM WILLIAMSON COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance with intent to deliver and sentenced to nine years' imprisonment.  He did not
appeal his conviction. 
	Applicant contends that his plea was involuntary because the plea agreement cannot be
followed.  Applicant's plea agreement affirmatively stated that this sentence was to be running
concurrently with his federal sentence. 
	The trial court determined that Applicant pled guilty pursuant to an agreement that this
sentence would run concurrently with a federal sentence.  Both the trial court and the State
recommend that this Court grant relief.  We agree.  Applicant is entitled to relief.  Ex parte Huerta,
692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. 05-1254-K277A in the 277th District Court of
Williamson County is set aside, and Applicant is remanded to the custody of the Sheriff of
Williamson County to answer the charge as set out in the indictment.  The trial court shall issue any
necessary bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: September 12, 2012
Do not publish